Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 27, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158444 & (16)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158444
                                                                    COA: 343823
                                                                    Muskegon CC: 13-062982-FC
  JIMARIO DEJUAN SULLIVAN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 9, 2018 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 27, 2019
         d0320
                                                                               Clerk